Citation Nr: 0804900	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO. 04-39 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to VA compensation for chronic pain syndrome 
with upper and lower extremity paresthesias claimed as 
permanent nerve damage under 38 U.S.C. § 1151.

2. Entitlement to a disability rating in excess of 20 percent 
for bilateral inguinal hernia.

3. Entitlement to a total rating for compensation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

4. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from January 1963 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The issues of entitlement to service connection for PTSD and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Any additional disability incurred by the veteran 
following August 1998 inguinal hernia surgery at the VA 
Medical Center (VAMC) in Durham, North Carolina did not 
result from carelessness, negligence, lack of proper skill, 
error in judgment, or some other incident of fault on the 
part of VA, nor as a result of an event that was not 
reasonably foreseeable.

2. The veteran's service-connected bilateral inguinal hernia 
disability is manifested by pain with no current evidence of 
inguinal hernias.




CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to compensation 
benefits for additional disability, claimed to be the result 
of VA treatment, are not met. 38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2007).

2. The criteria for entitlement to a disability rating in 
excess of 20 percent for bilateral inguinal hernias have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7338 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, slip op. at 5-6. 



In August 2001, November 2002, December 2002, December 2004 
and February 2005 letters, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate increased rating claims and claims for 
compensation under the provisions of 38 U.S.C. § 1151, as 
well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims. 

The VCAA letters were not all timely in that they were not 
issued prior to issuance of the rating decisions on appeal. 
Additionally, the veteran did not receive notice regarding 
what evidence is necessary to establish an effective date in 
the event an increased rating or compensation under 38 U.S.C. 
§ 1151 was granted. However, the veteran was not prejudiced 
from this timing error because the denial of the veteran's 
claims in this appeal renders moot any question as to the 
appropriate effective date to be assigned. 

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008). In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law. Sanders, 487 F.3d at 889. Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008). In this case, the Board finds 
that the notice error did not affect the essential fairness 
of the adjudication because the veteran's claim was 
readjudicated in the March 2007 Supplemental Statement of the 
Case after he received appropriate notice of the rating 
criteria for rating inguinal hernia disabilities in the 
September 2004 statement of the case.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, and an 
appropriate VA medical examination. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide these claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims.






Analyses

1151 Claim

The veteran contends that he incurred chronic pain syndrome 
with upper and lower extremity paresthesias (claimed as 
permanent nerve damage) as a result of VA medical treatment, 
and is therefore entitled to compensation under the 
provisions of 38 U.S.C.A § 1151. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The provisions of 38 U.S.C.A. § 1151 were amended for claims 
filed on or after October 1, 1997. See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996). Since the appellant filed this 
§ 1151 benefits claim in 2002, the amended 38 U.S.C.A. 
§ 1151 applies to this case. See 38 U.S.C.A. § 1151 (West 
2002).

The amended § 1151 precludes compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable. In pertinent part, 38 U.S.C.A. § 1151 
provides that where any veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability or death not the 
result of the veteran's willful misconduct, disability or 
death compensation and dependency and indemnity compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected. Additionally, 
it is required that the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable. 38 U.S.C.A. § 1151.

In pertinent part, 38 C.F.R. § 3.358(c)(1) and (2) provide as 
to "cause:" (c) Cause. In determining whether such 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of...hospitalization, medical or surgical 
treatment..., the following considerations will govern: (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith. (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of...hospitalization, medical 
or surgical treatment,...

There is no competent medical evidence of negligence or other 
fault on the part of VA in the inguinal hernia surgery, nor 
is there evidence of any event that was not reasonably 
foreseeable.  

In a July 2003 medical opinion, Dr. Lagoo-Deenadayaln, M.D., 
reported that a review of the veteran's medical records noted 
that the veteran had repairs of bilateral inguinal hernias in 
1963, 1975 and a left inguinal hernia repair in 1976. Dr. 
Lagoo-Deenadayaln noted that the veteran was evaluated in the 
Durham VA Medical Center's (VAMC's) General Surgery Clinic on 
August 6, 1998, when the veteran complained of pain with most 
movements. The veteran was found to have bilateral inguinal 
hernias that were easily reducible. The benefits and risks of 
the surgery were discussed with the veteran and he underwent 
a laparoscopic repair of bilateral inguinal hernias on August 
24, 1998. 

Dr. Lagoo-Deenadayaln noted that the operative procedure 
dictated was the standard procedure and there were no 
immediate complications. He noted that the veteran was 
evaluated post-operatively and was referred to the Pain 
Clinic for management of his continuing groin pain. Dr. 
Lagoo-Deenadayaln stated that in view of the fact that the 
veteran had pain prior to the surgery, it was impossible to 
determine with any certainty whether the veteran's current 
condition could be attributed to the care provided to the 
veteran while he was at the Durham VAMC. There are no other 
salient medical opinions of record.

In light of the lack of evidence of any negligence or other 
fault on the part of VA, or an event not reasonably 
foreseeable, compensation for benefits under 38 U.S.C.A. 
§ 1151 for chronic pain syndrome with upper and lower 
extremity paresthesias claimed as permanent nerve damage as 
the result of inguinal hernia surgery performed at the Durham 
VAMC is not warranted. It follows that there is not a state 
of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination pursuant to 38 
U.S.C.A. § 5107(b). As such, the preponderance of the 
evidence is against the claim.

Increased Rating Claim

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating.  

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability. 8 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Since the 
veteran is appealing the original assignment of a disability 
rating following an award of service connection, the severity 
of his service-connected disabilities is to be considered 
during the entire period from the initial assignment of the 
rating to the present time. See Fenderson v. West, 12 Vet. 
App. 119 (1999). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

Disability from an inguinal hernia is rated under Diagnostic 
Code 7338. 38 C.F.R. § 4.114, Diagnostic Code 7338. Under 
this Diagnostic Code, a small, reducible hernia, or a hernia 
without true hernia protrusion, is rated as noncompensable as 
is a hernia that is preoperative and remediable. A 10 percent 
schedular rating is appropriate for a recurrent post-
operative hernia that is readily reducible and well supported 
by a truss or belt. A small, post-operative recurrent hernia 
or an unoperated irremediable hernia that is not well 
supportable by a truss or that is not readily reducible 
warrants a 30 percent schedular rating. A large post-
operative recurrent hernia that is considered inoperable, 
which is not well supported under ordinary conditions and is 
not readily reducible warrants a 60 percent rating. 

The relevant competent medical evidence of record includes an 
April 2000 VA fee-basis examination report which shows that 
the veteran complained of lower pelvic/abdominal pain that 
radiated down into the testicles. On physical examination, 
there was no evidence of hernias. The physician noted that 
inspection of the inguinal canal revealed no hernia on either 
side. The physician stated in his conclusion that the 
veteran's inguinal hernias appeared resolved, with 
postoperative residual pain and limitation of activity 
restricted by pain on lifting. 

An October 2000 VA fee-basis examination report shows that 
the veteran complained of lower abdominal pain. No hernias 
were noted on physical examination. A January 2001 VA Pain 
Clinic note shows that the veteran complained of continuing 
pain secondary to his multiple groin operations. A May 2004 
VA fee-basis examination report shows that the veteran 
reported groin pain. On physical examination, the veteran had 
no appreciable hernias.

Although the veteran is currently rated under Diagnostic Code 
7338 for inguinal hernias, a 20 percent disability rating is 
not available under this Diagnostic Code. Careful review of 
the rating decisions of record reveals that the RO has 
apparently used the rating criteria found under Diagnostic 
Code 7339 for ventral hernias as this Diagnostic Code 
provides a 20 percent disability rating. As the veteran's 
disorder is resolved, the rating criteria found under 
Diagnostic Code 7338 is the appropriate rating criteria to be 
used in the instant case. As noted earlier, a disability 
rating in excess of 20 percent is only warranted under this 
Diagnostic Code where there is a small, post-operative 
recurrent hernia or an unoperated irremediable hernia that is 
not well supportable by a truss or that is not readily 
reducible. As the competent medical evidence shows that the 
veteran does not currently have any inguinal hernias, a 
disability rating in excess of 20 percent for bilateral 
inguinal hernias is not warranted.

Under Esteban v. Brown, a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is superficial, unstable, painful on examination, 
occupies an area of six square inches or more and is deep or 
causes limited motion, or a scar that is otherwise causative 
of limitation of function of part affected. 38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7803, 7804, 7805 (2007); 
Esteban v. Brown, 6 Vet. App. 259 (1994). 

The medical evidence of record demonstrates that the veteran 
has surgical scars related to his service-connected bilateral 
inguinal hernias. The April 2000 VA fee-basis examination 
report shows that the veteran had several lower abdominal 
scars which had no keloid formation and did not adhere to 
underlying tissue. The October 2000 VA fee-basis examination 
report shows that the veteran had bilateral 6 cm. hernia 
repair scars in the inguinal area. Tenderness "in the 
inguinal area" (but not of the actual scars) was noted upon 
palpation. The May 2004 VA fee-basis examination report shows 
that the veteran had bilateral 7 cm. inguinal scars with 
keloid formation and no associated tenderness to palpation. 
Thus, there is no evidence that either scar is painful on 
examination, occupies an area of six square inches or more 
and is deep or causes limited motion, or is otherwise 
causative of limitation of function of part. As such, a 
separate compensable rating for the veteran's scars is not 
warranted. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

VA compensation for chronic pain syndrome with upper and 
lower extremity paresthesias claimed as permanent nerve 
damage under 38 U.S.C. § 1151 is denied.

A disability rating in excess of 20 percent for bilateral 
inguinal hernia is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. The competent medical evidence of record shows the 
veteran has been diagnosed with PTSD; nevertheless, the 
veteran's service connection claim was denied by the RO 
because of a lack of verified in-service PTSD stressors. By 
way of correspondence dated in April 2007, the veteran stated 
that he wanted to "add" his in-service "life-threatening" 
motor vehicle accident as a PTSD stressor. The record 
demonstrates that the veteran was in a serious motor vehicle 
accident in service in January 1965. As such, this matter 
must be remanded to determine if the veteran's in-service 
motor vehicle accident is a stressor for the veteran's 
current diagnosis of PTSD.

As noted above, the veteran has also applied for TDIU. The 
veteran claims that the pain from his service-connected 
hernia disability significantly limits his physical activity 
to the point where he cannot work in his usual field of 
construction. 

The veteran has consistently complained of pain from his 
hernia disability and that he has been seen in the VAMC pain 
management clinic to treat his pain. As such, the Board finds 
that a remand is necessary to afford the veteran a VA 
examination to determine if he is unemployable due to his 
service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran 
to undergo a VA examination to determine 
if the veteran has a current diagnosis of 
PTSD based on the alleged in-service 
stressor of the1965 motor vehicle 
accident. The veteran's claims file must 
be made available to the examiner in 
connection with the examination, and the 
examiner must report receipt and review of 
the claims folder and this remand in any 
report generated. The examiner must 
identify the stressor(s) if a diagnosis of 
PTSD is made. 

2. After the RO has made a determination 
regarding whether service connection for 
PTSD is warranted, the veteran should be 
afforded a VA examination to assess 
whether the veteran's service-connected 
disabilities preclude him from all forms 
of substantially gainful employment 
consistent with his education and work 
experience. The veteran's claims file must 
be made available to the examiner in 
connection with the examination and the 
examiner must report receipt and review of 
the claims folder and this remand in any 
report generated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


